Citation Nr: 0618412	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  97-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a disability evaluation in excess of 50 
percent for the veteran's post-traumatic stress disorder 
(PTSD) for the period between November 9, 1994, and November 
6, 1996.

2. Entitlement to a disability evaluation in excess of 70 
percent for the veteran's PTSD for the period on and after 
November 7, 1996.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from April 1944 to April 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in March 2004.  In an 
August 2005 rating decision, the RO awarded the veteran an 
increased 50 percent disability rating (previously rated as 
30 percent disabling) for PTSD effective from November 9, 
1994, and a 70 percent rating for PTSD effective from 
November 7, 1996. The change in rating evaluations and 
effective dates for the PTSD claim on appeal are reflected on 
the title page. They result in a benefit to the veteran and 
the Board intimates no prejudice to the veteran in 
characterizing the issues as indicated.   


FINDINGS OF FACT

1.  From November 9, 1994, to November 6, 1996 the PTSD was 
not productive of severe social and industrial impairment or 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to related symptoms. 

2.  From November 7, 1996 the PTSD was not totally 
incapacitating with a demonstrable inability to obtain or 
retain employment nor does it result in total occupational 
and social impairment.

CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 
percent for PTSD for the period between November 9, 1994, and 
November 6, 1996 have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2005).   
  

2.  The criteria for a disability evaluation in excess of 70 
percent for the veteran's PTSD for the period on and after 
November 7, 1996 have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2005).   
  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was granted in a rating decision 
of July 1995.  As the veteran appealed from this initial 
evaluation for his disorder and he continues to contend that 
higher ratings are warranted.  

I.  A Disability Evaluation in Excess of 50 percent for the 
Veteran's PTSD for the Period Between November 9, 1994, and 
November 6, 1996.

VA clinical records from late 1994 show that the veteran 
received treatment for PTSD manifested by anxiety and 
depression with sleep disturbance, intrusive thoughts, and 
combat nightmares. A VA consultation record in October 1994 
revealed a diagnosis of severe PTSD.  The short note shows 
that the veteran had insomnia, irritability, nervousness, 
depression, combat nightmares, and flashbacks since service.  
No psychiatric testing was accomplished and medication was 
prescribed.  Following this note and other treatment provided 
later this year, a VA examination was ordered.  

In January 1995 at a VA medical examination the veteran 
reported the same complaints. It was reported that the 
veteran had sustained a work injury in 1984 and he 
unemployed. He lived with his wife and he had children and 
grandchildren.  The mental status examination revealed some 
and anxiety and depression.  There was no thought disorder or 
psychotic symptoms.  The veteran's memory was described as 
adequate and he had diminished concentration. His affect was 
appropriate was descried as appropriate and reflective of his 
mood. The diagnosis was mild PTSD.  The Global Assessment of 
Functioning score was 65 to 68.          

In April 1995, a VA outpatient treatment record revealed that 
the veteran was doing well. Mild PTSD was diagnosed. VA 
outpatient treatment records from July 1995 through October 
1996 reveal the veteran received ongoing treatment for PTSD 
symptoms with an episode of exacerbation. By April 1996 it 
was reported that generally, the veteran was doing well and 
that his (PTSD) symptoms were under reasonable control. In 
October 1996 it was reported that the veteran generally coped 
adequately, and that on a bad day he had a nightmare and he 
was anxious.  It was indicated that if he stayed to himself 
he remained more calm and relaxed.  

Analysis

During the pendency of the veteran's appeal, a revised rating 
schedule for mental disabilities became effective on November 
7, 1996. Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent intent to the 
contrary. See Dudnick v. Brown, 10 Vet. App. 79 (1997). The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation should be applied. See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (April 10, 2000).          

During the time period between November 9, 1994, and November 
6, 1996, the veteran's PTSD has been evaluated as 50 percent 
disabling.  The question here is whether a higher rating is 
warranted under either the old or new criteria used when 
evaluating PTSD.  .  

Under the old version of Diagnostic Code 9411, PTSD, a 70 
percent rating is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired; and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  

Under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2005), a 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

It is asserted that during the period between November 9, 
1994 and November 6, 1996 the veteran's PTSD was more 
disabling than a 70 percent evaluation. The medical evidence 
during that time shows the veteran's continued PTSD symptoms, 
along with of anxiety and depression. It was noted on an 
early PTSD mental health consultation that the Veterans PTSD 
was severe.  However, this evidence must be weighed against a 
later and more complete medical examination report that 
showed no psychotic manifestations, and ongoing treatment 
that demonstrated, for the most part showed that the veteran 
was doing well. His GAF score was from 65 to 68.  On mental 
status examination he exhibited no delusions, paranoia or 
evidence of a formal thought disorder.  On the other hand, he 
was anxious and nervous at times and felt depressed every now 
and then.  From an industrial adaptability standpoint, the 
veteran apparently has not worked in some time due to a work 
injury. There is some indication that during the time frame 
the veteran was isolative. The veteran was married living 
with his spouse and he has a family, and there are no 
indications of familial discord due to PTSD symptoms.      

The evidence shows that from November 9, 1994 to November 6, 
1996 under either the old or new rating criteria, the 
veteran's PTSD was not productive of severe social and 
industrial impairment or occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to related 
symptoms.  The reported symptoms and findings, as well as his 
recorded GAF score in the 65 to 68 range demonstrate he was 
in receipt of the proper rating for this time period.  
According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, GAF scores ranging between 71 to 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and result in 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork). DSM-IV at 32.  GAF scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. A GAF score 
of 51 to 60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. § 4.7.  When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in equipoise, 
with the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The Board concludes that a disability evaluation 
in excess of 50 percent for the veteran's PTSD for the period 
between November 9, 1994, and November 6, 1996 is not 
warranted.  

II.  Entitlement to a Disability Evaluation in Excess of 70 
Percent for the Veteran's PTSD for the Period on and After 
November 7, 1996.

VA outpatient treatment records from early 1997 show that the 
veteran continued to receive treatment for PTSD symptoms, 
along with depression and anxiety. By May 1997 it was 
reported that the veteran's manner of experience had remained 
the same. The diagnosis was PTSD with depression (mild).  

At a VA PTSD examination in June 1997, the veteran's symptoms 
of increasing nightmares and recollections of traumatic 
experiences were reported.  He also reported increased 
depression, anxiety, and sleep disturbance.  The mental 
status examination revealed that the veteran was alert and 
oriented, and his speech was coherent.  No psychotic 
manifestations were reported.  His mood was described as 
anxious and depressed.  It was indicated that he had very 
limited social contact, even with his family.  His cognitive 
functions were described as intact. The diagnosis was PTSD, 
moderate; anxiety disorder.  The GAF score was 55.

VA clinical records through March 2003 show that the veteran 
received treatment for PTSD symptoms.  GAF scores ranged from 
50 to 65.

A VA PTSD examination was performed in January 2003.  The 
veteran reported increased nightmares since the September 11, 
2001, events, along with sleep disturbance and anxiety.  The 
veteran stated that he had become increasingly isolated and 
withdrawn, and he avoided people.  The veteran lived with his 
spouse and he stayed home most of the time.  He engaged in 
yard work at times and lighthouse keeping.  The mental status 
examination revealed that the veteran presented fairly 
groomed, and he was alert and oriented.  There were no 
psychotic symptoms. The veteran's mood was described as 
anxious and depressed, and his affect was constricted.  He 
reported startling easily, intrusive thoughts, flashbacks, 
and nightmares. The veteran's cognitive functions were 
described as diminished, and his short term memory was 
limited.  The diagnosis was chronic PTSD, moderate to severe. 
The GAF score was 52-55. It was remarked by the examiner that 
the veteran had moderate and significant social, industrial, 
and interpersonal impairments.

In an April 2003 statement, a VA clinician reported that the 
veteran had several psychiatric and PTSD symptoms, and that 
medications had been marginally effective in controlling the 
symptoms. It was stated that the veteran's current rating was 
from 55 to 65, depending on environmental stress, and 
reflected serious to moderate symptoms.  

Analysis        

Under the old criteria for Diagnostic Code 9411, a 100 
percent disability evaluation for PTSD required that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
treatment for mature behavior so as to render the individual 
demonstrably unable to obtain or retain employment.

The new rating criteria for a 100 percent disability 
evaluation under Diagnostic Code 9411 requires total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The veteran contends that on and after November 7, 1996 his 
PTSD is far more disabling than the present 70 percent 
disability evaluation indicates.

The clinical evidence shows that the veteran has various PTSD 
symptoms, to include nightmares, intrusive thoughts of war 
experiences, anxiety, sleep disturbance, and depression.  He 
receives treatment for these problems and is taking 
medications, which have been described as having a marginal 
effect to control his symptoms. With respect to his social 
adaptability it appears that his social interactions are 
rather limited. Although he was involved in some activities, 
he was also described as isolative, avoiding people. He 
apparently has not worked in some time apparently due to a 
work injury.  The clinical data shows that while the veteran 
was clinically described as anxious and depressed at times, 
he presented as fairly groomed on the most recent VA 
examination. He was consistently described as oriented and 
cooperative. There is no indication of any psychotic 
symptoms. The veteran's cognition is diminished, with some 
short term memory impairment. However, various VA clinical 
records do not reflect GAF scores of less than 50, and VA 
clinicians have indicated that the veteran's PTSD is moderate 
to severe in degree.               

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. §  4.7. The clinical record 
shows that from November 7, 1996 the veteran's PTSD was not 
totally incapacitating with a demonstrable inability to 
obtain or retain employment nor does it result in total 
occupational and social impairment. The weight of the 
evidence is against the veteran's claim, and a rating in 
excess of 70 percent on and after November 7, 1996 is not 
warranted. 

 Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran's claim was initiated prior to promulgation of 
laws contemplating notification and assistance to veterans. 
In September 2002, May 2003 and in May 2004, VA sent a letter 
notifying the veteran of the evidence necessary to establish 
an increased rating.  The veteran has been informed of what 
he was expected to provide and what VA would obtain on his 
behalf, and asked him to provide VA with any evidence he may 
have pertaining to his appeal. The aforementioned letters 
satisfied VA's duty to notify.  Any defect with respect to 
the timing of the notice requirement was harmless error.  The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements.  VA has attempted to 
obtain all records identified by the veteran. The veteran has 
not notified VA of any additional available relevant records 
with regard to his claim.  The veteran has also been afforded 
VA medical examinations to evaluate his service connected 
PTSD.  As such, VA met its duty to assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

Entitlement to a disability evaluation in excess of 50 
percent for the veteran's post-traumatic stress disorder 
(PTSD) for the period between November 9, 1994, and November 
6, 1996 is denied.

Entitlement to a disability evaluation in excess of 70 
percent for the veteran's PTSD for the period on and after 
November 7, 1996 is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


